Citation Nr: 0523057	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran provided pertinent Department of Veterans Affairs 
(VA) treatment records between September 2004 and March 2005 
without waiver of the regional office (RO)'s consideration of 
the evidence.  However, the veteran has recently provided a 
waiver to the Board in July 2005, and the Board therefore 
finds that it may now proceed to the merits of the claim.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  

First, the Board notes that it has been determined by VA's 
Office of the General Counsel (hereinafter referred to as 
"GC") that, when a claim of service connection is granted and 
the veteran submits a notice of disagreement as to the 
disability evaluation assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement, provided that appropriate VCAA notice 
was provided as to the initial claim that was the subject of 
the grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claims, then no further notice is required 
as to the "downstream issue" increased rating claims.  
Here, the May 2003 VCAA notice letter related to the 
underlying service connection claim informed the veteran of 
the types of evidence necessary to substantiate his appeal.  
The division of responsibilities between VA and a claimant in 
developing a claim was also discussed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claim.  

The record also reflects that the veteran has been otherwise 
advised of the need to provide evidence that his PTSD had 
become manifested by symptoms that warranted an increased 
rating under the applicable rating criteria.

The October 2003 rating decision and February 2004 statement 
of the case provided the veteran with the applicable rating 
criteria and advised the veteran that his PTSD was manifested 
by symptoms that did not warrant higher than a 10 percent 
rating.  

Although neither the May 2003 VCAA notice letter nor any 
subsequent communication from the RO may have specifically 
requested that the appellant provide any evidence in his 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
contained within the record.  

Moreover, to the extent the Board has determined that the 
veteran is entitled to the next higher rating of 30 percent 
for his PTSD, any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of this disability shows that the 
veteran was granted service connection for PTSD, evaluated as 
10 percent disabling, effective from March 2003, in the 
October 2003 rating action which is the subject of this 
appeal.  This decision was based in part on the results from 
a VA PTSD examination conducted in September 2003.

However, the claims folder additionally contains earlier 
treatment records that include records dated between April 
and July 2003.  In April 2003, it was noted that the veteran 
had been having trouble sleeping with nightmares of Vietnam 
combat.  He believed that this was related to the start of 
the war in Iraq, and noted that he was anxious most of the 
day.  The diagnosis was anxiety disorder, not otherwise 
specified.  

In early May 2003, it was noted that the veteran had been 
traumatized as a result of being hit in the mouth.  Mental 
status examination at this time continued to note increased 
anxiety and poor sleep with decreased concentration and some 
suicidal ideation.  Additional examination in May 2003 
revealed that the veteran had been struck in the mouth by a 
student he was taking to the principal's office (he worked as 
a substitute teacher at this time), and he now had an impulse 
to hurt the student and felt anger towards his spouse from 
whom he was currently separated.  The diagnosis included 
consider PTSD.  At the end of the month, it was noted that 
the veteran's sleep was still interrupted and that he was 
mildly depressed.  The diagnosis was dysthymic disorder and 
PTSD.  

VA PTSD examination in September 2003 revealed that the 
veteran continued to express anger with a student who had 
struck him earlier in the year.  The veteran further reported 
experiencing nightmares about killing people in Vietnam.  He 
also related some examples of avoidance.  He further denied 
any close relationships.  He denied any current suicidal 
thoughts, although he indicated that he had occasional 
passive ideation.  The veteran also admitted to being easily 
angered, that his concentration was mildly impaired, and that 
he experienced exaggerated startle reaction.  Mental status 
examination revealed that the veteran's mood was euthymic 
with a reactive affect.  His insight was considered minimal, 
but his judgment was intact and no cognitive deficits were 
identified by the examiner.  He indicated that he was once 
again separated from his spouse as of two days earlier.  The 
Axis I diagnosis was dysthymia, cannabis dependence, and 
PTSD, and the veteran was assigned a global assessment of 
functioning (GAF) scale score of 68 for his PTSD.

A VA outpatient record from September 2004 reflects that 
current medications were helping his depression and that his 
sleep was good with trazodone.  The diagnosis included 
dysthymic disorder, in remission, and history of PTSD.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
March 2003, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.  

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While the September 2003 VA PTSD examiner assigned a GAF 
score of 68 for the veteran's PTSD, it is clear from the 
results of this examination and outpatient records from and 
after April 1993, that the veteran consistently suffers from 
depression, anxiety, problems with anger, and sleep 
impairment.  In addition, the September 2003 VA PTSD 
examination revealed additional complaints or symptoms, 
including nightmares, avoidance, exaggerated startle 
response, mildly impaired concentration, the lack of any 
close relationships, and minimal insight.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 30 percent, 
although recent treatment records indicate some remission of 
the veteran's relevant symptoms, the Board will give the 
veteran the benefit of the doubt, and find that the veteran's 
depression, anxiety, problems with anger, problems with 
sleep, and minimal insight are sufficiently consistent with 
the next higher rating criteria to warrant a 30 percent 
evaluation under the "new" criteria.  38 C.F.R. §§ 4.7, 
Diagnostic Code 4.130 (2004).

The Board does not, however, find that the veteran's symptoms 
are consistent with the type of impaired thinking, judgment, 
and motivation required for a 50 percent evaluation, and 
clearly, the evidence does not demonstrate deficiencies in 
most areas or total social and industrial impairment for even 
higher ratings under the applicable rating criteria.  
Although the veteran has noted a lack of any close 
relationships and continues to take medication for 
depression, the veteran has demonstrated few, if any, of the 
remaining criteria necessary for a 70 percent evaluation.

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.


ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


